 Case: 20-10290-BAH Doc #: 52 Filed: 03/29/21 Desc: Main Document                      Page 1 of 3



                       UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF NEW HAMPSHIRE


********************************
In Re:                                                            Chapter 7
       Ashleigh Sullivan,                                         Case No. 20-10290-BAH
                       Debtor
********************************

EX PARTE APPLICATION TO EMPLOY ACCOUNTANT TO PREPARE TAX RETURNS

        NOW COMES Edmond J. Ford, Chapter 7 Trustee, pursuant to 11 U.S.C. §327, Bankruptcy

Rule 2014(a) and applicable local bankruptcy rules to request that this Court approve the employment

of Duane A. D’Agnese, CPA, CIRA, and Duane A. D'Agnese & Company, P.A. of 132 Portsmouth

Street, Concord, New Hampshire 03301 as accountants and financial consultants to prepare income

and other tax returns, to provide other accounting services. In support of this Application, the Trustee

respectfully states the following:

        1.      Edmond J. Ford is the duly appointed Trustee in the above-referenced estate.

        2.      Trustee anticipates needing to file income tax returns.

        3.      Duane A. D’Agnese, CPA, CIRA (Certified Public Accountant and Certified

Insolvency and Restructuring Advisor) and Duane A. D'Agnese & Company, P.A. have extensive

experience in accounting and income tax preparation and consulting services with regard to business

operations, insolvency and restructuring.

        4.      Trustee seeks to engage Duane A. D’Agnese, CPA, CIRA and Duane A. D'Agnese &

Company, P.A. to prepare income and other tax returns for a tax period ending in 2021, and

potentially in subsequent years, and to provide related accounting services. Duane A. D’Agnese,

CPA, CIRA and Duane A. D'Agnese & Company, P.A. do not hold any interests adverse to the estate

and are disinterested persons within the meaning of 11 U.S.C. §101(14). Duane A. D’Agnese, CPA,

CIRA and Duane A. D'Agnese & Company, P.A. have not entered into any arrangements to share
 Case: 20-10290-BAH Doc #: 52 Filed: 03/29/21 Desc: Main Document                       Page 2 of 3



fees it receives in this case with any other person except as permitted by law.

        5.      Duane A. D’Agnese, CPA, CIRA and Duane A. D'Agnese & Company, P.A. have

agreed to prepare such income tax returns as needed. The fee of Duane A. D’Agnese, CPA, CIRA

and Duane A. D’Agnese & Company, P.A. is $575.00 per year.

        6.      The employment of Duane A. D’Agnese, CPA, CIRA and Duane A. D'Agnese &

Company, P.A. is in the best interest of the estate.

        7.      In the normal course of business, Duane A. D’Agnese and Company, P.A. revises its

hourly rates on January 1 each year. Duane A. D’Agnese and Company, P.A. herein requests that

effective January 1 each year, the aforementioned hourly rate(s) for services being rendered in the

new year be revised to the current hourly rates which will be in effect at that time. Expenses will be

charged at actual costs incurred and will include charges for photocopies, mileage, etc.

       WHEREFORE Edmond J. Ford, Ch. 7 Trustee, respectfully requests this Honorable Court:

        A.   Approve this application, allowing Trustee to employ and compensate Duane A.

D’Agnese, CPA, CIRA and Duane A. D’Agnese & Company, P.A. under the terms outlined in this

Application; and

        B. Grant such other and future relief as this Court deems just and equitable.

                                                           Respectfully submitted,
                                                           EDMOND J. FORD, TRUSTEE

                                                            /s/ Edmond J. Ford _
Dated: March 29, 2021                                      Edmond J. Ford [# 01217]
                                                           Ford, McDonald, McPartlin & Borden, P.A.
                                                           10 Pleasant Street, Suite 400
                                                           Portsmouth, NH 03801-4551
                                                           eford@fordlaw.com
                                                           (603) 373-1737




                                                       2
 Case: 20-10290-BAH Doc #: 52 Filed: 03/29/21 Desc: Main Document                 Page 3 of 3



Duane A. D'Agnese & Company, P.A.


/s/ Duane A. D’Agnese March 26, 2021
Duane A, D'Agnese, CPA, CIRA
Duane A. D'Agnese & Company, P.A.
132 Portsmouth Street
Concord, NH 03301



                                  CERTIFICATE OF SERVICE

        On March 29, 2021, I filed the foregoing Application via the CM/ECF system, which will
send a notice of electronic filing to:

Office of the U.S. Trustee
53 Pleasant Street
Concord, NH 03301

Charles F. Cleary
Wadleigh, Starr & Peters, PLLP
95 Market Street
Manchester, NH 03101

Jillian E. Colby
Kalil & LaCount
681 Wallis Road
Rye, NH 03870

Andrew S. Harmon
Harmon Law Offices, PC
P.O. Box 610389
Newton Highlands, MA 02461-0389

Jennifer G. Hayden
Molleur Law Office
190 Main Street, 3rd Floor
Saco, ME 04005-3747

                                                    /s/ Edmond J. Ford _
                                                    Edmond J. Ford




                                               3
